Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/403174 filled on 05/03/2019.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 17, and 19 recite identifying a peer community in a peer network …the first clinician and the second clinician sharing at least one common attribute; comparing a first activity pattern of the first clinician to a second activity pattern of the second clinician; and determining that the first clinician exhibits anomalous behavior. The recited limitations, as drafted, under their broadest reasonable Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a processor”  and a machine learning model, which are additional elements that are recited at a high level of generality  such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of triggering an investigative workflow , which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 15 wherein “The operations may include: 
identifying a first peer community in a peer network by at least applying a machine-learning model trained to identify one or more peer communities present in the peer network, the peer network including a plurality of clinicians, and the first peer community including a first clinician and a second clinician from the plurality of clinicians based at least on the first clinician and the second clinician sharing at least one common attribute; comparing a first activity pattern of the first clinician to a second activity pattern of the second clinician; determining, based at least on the comparison between the first activity pattern of the first clinician and the second activity pattern of the second clinician, that the first clinician exhibits anomalous behavior”
Paragraph 17, where “The apparatus may include at least one data processor 
and at least one memory.  The at least one memory may store instructions that result in operations when executed by the at least one data processor.  The operations may include: receiving an indication identifying a first clinician as exhibiting anomalous behavior, the first clinician being part of a peer community in a peer network including a plurality of clinicians, the peer community being identified by at least applying a machine-learning model trained to identify one or more peer communities present in the peer network, and the first clinician being identified as exhibiting anomalous behavior based at least on a comparison between a first activity pattern of the first clinician and a second activity pattern of a second clinician in the peer community;”

		Paragraph 44, where “In some example embodiments, the anomaly detector 240 may respond the identification of a clinician exhibiting anomalous behavior by at least 


The claims recite the additional element of triggering an investigative workflow, which amounts to extra-solution activity. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-16, 18, and 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adjaoute (US 2015/0081324 A1).

In claim 1, a system, comprising:
Adjaoute teaches:
 at least one data processor (Para. 118 and 162);  
and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
identifying a first peer community in a peer network by at least applying a machine-learning model trained to identify one or more peer communities present in the peer network, the peer network including a plurality of clinicians, and the first peer community including a first clinician and a second clinician from 
comparing a first activity pattern of the first clinician to a second activity pattern of the second clinician (Para. 30, 100, and 214) ; 
determining, based at least on the comparison between the first activity pattern of the first clinician and the second activity pattern of the second clinician, that the first clinician exhibits anomalous behavior (Para. 105 wherein abnormal behaviors can be detected);  and 
in response to determining that the first clinician exhibits anomalous behavior, triggering an investigative workflow at one or more data systems (Para. 48 and 221). 
 
As per claim 2, Adjaoute teaches the system of claim 1, wherein the at least one common attribute includes one or more of a same patient treated by the first clinician and the second clinician (Para. 30 wherein data can be sorted by patient. See also Para. 59 and Table 2).  . 
 
As per claim 3, Adjaoute teaches the system of claim 1, wherein the at least one common attribute includes one or more of a same medical device or medical devices 
 
As per claim 4, Adjaoute teaches the system of claim 1, wherein the at least one common attribute includes one or more of: a prescription order, a clinician role, a shift, a supervisor, an educational background, training, an assigned care area, a medical protocol, and a physical layout of facility (Para. 161 and 181). 
 
As per claim 5, Adjaoute teaches the system of claim 1, further comprising: generating the peer network, the peer network including a first node corresponding to the first clinician and a second node corresponding to the second clinician, and the peer network further including an edge interconnecting the first node and the second node based at least on the first clinician and the second clinician sharing the at least one common attribute (Para. 49-51). 
 
As per claim 6, Adjaoute teaches the system of claim 5, wherein the peer network is generated based at least on a plurality of transaction records generated by the one or more data systems in response to the first clinician or the second clinician interacting with the one or more data systems (Para. 97). 
 
As per claim 7, Adjaoute teaches the system of claim 6, wherein the plurality of transaction records include at least one transaction record that is generated in response 
 
As per claim 8, Adjaoute teaches the system of claim 7, wherein the at least one transaction record includes at least one of: a timestamp, a first identifier of the first clinician, a second identifier of a patient associated with the medication, a third identifier of the medication, a fourth identifier of the medical device, a location identifier of the medical device, or a quantity of the medication (Para. 191). 
 
As per claim 9, Adjaoute teaches the system of claim 1, wherein the investigative workflow includes sending, to a client, an alert indicating the first clinician as exhibiting anomalous behavior (Para 48, 105, and 221). 
 
As per claim 10, Adjaoute teaches the system of claim 1, wherein the investigative workflow includes activating one or more surveillance devices in response to the first clinician interacting with a medical device and/or isolating medication accessed by the first clinician (Para. 191). 
 
As per claim 11, Adjaoute teaches the system of claim 1, wherein the machine-learning model comprises at least one of: a neural network, minimum cut, hierarchical clustering, Girvan-Newman, modularity maximization, or clique detection (Para. 21). 
 

 
As per claim 13, Adjaoute teaches the system of claim 1, wherein the comparing includes assigning, to the first clinician, a rank corresponding to how much the first activity pattern of the first clinician deviates from a norm of the first peer community, and wherein the first clinician is determined to exhibit anomalous behavior based at least on the rank assigned to the first clinician being above or below a threshold value (Para. 47 and 61). 
 
As per claim 14, Adjaoute teaches the system of claim 13, wherein the norm comprises an expected norm determined based at least on the first activity pattern of the first clinician and the second activity pattern of the second clinician (Para. 63-64). 
 
As per claim 15, Adjaoute teaches the system of claim 13, wherein the norm comprises a synthetic norm determined based on data in addition to the first activity pattern of the first clinician and/or the second activity pattern of the second clinician (Para. 94 wherein adjusting the normal/abnormal values linked to the profile is taught). 
 
As per claim 16, Adjaoute teaches the system of claim 1, further comprising: identifying a second peer community present in the peer network by at least applying the machine learning, the comparison to determine whether the first clinician exhibits 

Claims 17-20 recite substantially similar limitations as seen in the claims above and hence are rejected for similar reasons as noted above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suresh et al. (US 2003/0158751 A1) teaches a fraud and abuse detection and entity profiling in hierarchical coded payment systems.
Kind et al. (US 2014/0249776 A1) teaches a system and method for multivariate outlier detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686